Citation Nr: 0835052	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left thumb 
disability, to include arthritis. 

4.  Entitlement to service connection for a right thumb 
disability, to include arthritis. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to October 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

This case was the subject of a Board remand dated in 
September 2007.     


FINDINGS OF FACT

1.  Bilateral hearing loss disability and tinnitus were not 
manifested until many years after service, and there is no 
competent medical evidence relating acoustic trauma during 
service to the veteran's current bilateral hearing loss 
disability or tinnitus.

2.  Left and right thumb disabilities were not manifested 
until many years after service, and there is no competent 
medical evidence relating disability of the left or right 
thumb to in-service trauma to the thumbs.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may tinnitus be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Left thumb disability, to include arthritis, was not 
incurred in or aggravated by active service, nor may left 
thumb arthritis be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Right thumb disability, to include arthritis, was not 
incurred in or aggravated by active service, nor may right 
thumb arthritis be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

June 2004 and September 2007 VCAA letters explained the 
evidence necessary to substantiate the veteran's claims for 
service connection for bilateral hearing loss disability, 
tinnitus, and left and right thumb disabilities.  These 
letters also informed him of his and VA's respective duties 
for obtaining evidence.

In addition, in the VCAA letter dated in September 2007, VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  Because the Board has 
herein denied the veteran's claims for service connection, 
the rating and effective date aspects of the claims are moot.  
Accordingly, any deficiency with respect to notice addressing 
disability ratings or assignment of effective dates 
constitutes no more than harmless, non-prejudicial error.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claims have been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of private treatment, and 
reports of VA examinations.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, and acknowledges that at his August 
2004 VA examination the veteran identified employment-related 
records of audiological evaluation that had not been sought 
by VA.  As a result, in a September 2007 Board remand the 
Board directed that the RO request these employment-related 
records, identified as "DOT physicals," from the veteran if 
they are in his possession, or otherwise request from the 
veteran the dates and places of such treatment or evaluation 
and any authorization necessary for release of such 
documents.  The RO complied with the Board's request in a 
letter to the veteran dated in September 2007.  However, the 
veteran has not responded to the RO's letter.  The duty to 
assist in the development and the adjudication of a claim is 
not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran's lack 
of response to the September 2007 letter from the RO is a 
factor in the Board's decision to finally decide the 
veteran's claim at this point in time.

The veteran was afforded a VA examination in June 2008 with 
respect to his claims for service connection for disability 
of the left and right thumbs.  The examination report 
includes a medical opinion based on review of the claims file 
and examination of the veteran, and is adequate for purposes 
of adjudication of the claims.

With respect to the veteran's claims for entitlement to 
service connection for bilateral hearing loss and tinnitus, 
the veteran was afforded a VA examination in August 2004.  
The examiner requested that, if possible, additional medical 
evidence, described by the veteran as "DOT physicals," be 
obtained so that he could ascertain what the level of hearing 
loss was when the veteran started taking the physicals in the 
early 1980's, which should have been 7 to 8 years after his 
military duty, and after continuing use of firearms (post-
service).  As noted above, the RO requested of the veteran 
that he submit such records if they are in his possession, or 
provide the dates and places of such treatment and 
examination and any required medical releases for VA to 
obtain the records.  The veteran did not respond to the RO's 
September 2007 letter in this regard.  As will be discussed 
below, the history as provided by the veteran is that he did 
not notice hearing loss or tinnitus until many years after 
service.  As a result, the Board finds that another VA 
examination is not necessary.  Without the "DOT physical" 
records, the Board concludes that no additional development 
is required based on the facts of this case, to include a 
medical examination and/or opinion where the examiner would 
be asked whether there is a causal link between a current 
diagnosis and service treatment records that contain no 
suggestion of the disabilities, in the context of a history 
of the veteran first noticing problems with hearing loss and 
tinnitus many years post-service.  See § 3 of the VCAA 
(codified as amended at 38 U.S.C. § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity (leprosy, 
tuberculosis, multiple sclerosis, etc.) is established in 
service, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Certain chronic disabilities, to include arthritis and 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in such cases shall be 
recorded in full.  See also, Maxson v. Gober, 230 F.3d 1330, 
1332 (Fed. Cir. 2000) (setting forth a three-step analysis 
for 1154(b) claims); Dambach v. Gober, 223 F.3d 1376, 1380 
(Fed. Cir. 2000) (same three-step analysis).

In the three-step analysis for analyzing claims pursuant to 
38 U.S.C.A. § 1154(b), at the first step of the analysis, VA 
must determine whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  At the second step, 
the VA must then determine if the proffered evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  If these two inquiries are met, the 
Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service-connection," regardless of the 
absence of official records.  At the third and final step of 
the analysis, it is determined whether the government came 
forward with enough evidence to rebut the presumption with 
"clear and convincing evidence to the contrary."  See 38 
U.S.C.A. § 1154(b); Maxson v. Gober, 230 F.3d 1330, 1332-3 
(Fed. Cir. 2000) (setting forth three-step analysis for 
1154(b) claims); Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. 
Cir. 2000) (same three-step analysis).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
veteran to establish service connection with lay testimony 
alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  38 U.S.C.A. § 1154(b) does not 
absolve a claimant from the requirement of demonstrating 
current disability and a nexus to service, as to both of 
which competent medical evidence is generally required.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  



Factual Analysis

Hearing Loss and Tinnitus

The veteran asserts that he has hearing loss and tinnitus 
attributable to his duties as an airborne gunner in Vietnam.  
His DD Form 214 confirms that he served in Vietnam and that 
his secondary military occupational specialty was that of 
airborne gunner.  (His primary military occupational 
specialty was that of electrician.)

At a July 1969 service enlistment audiological examination, 
pure tone thresholds in the right ear were 5 decibels at 500 
hertz, 0 decibels at 1000 hertz, 5 decibels at 2000 hertz, 
and 15 decibels at 4000 hertz.  Pure tone thresholds in the 
left ear were 15 decibels at 500 hertz, 5 decibels at 1000 
hertz, -10 decibels at 2000 hertz, and 5 decibels at 4000 
hertz.  

At an August 1970 in-service audiological examination, pure 
tone thresholds in the right ear were 15 decibels at 500 
hertz, 5 decibels at 1000 hertz, 5 decibels at 2000 hertz, 5 
decibels at 4000 hertz, and 10 decibels at 4000 hertz.  Pure 
tone thresholds in the left ear were 10 decibels at 500 
hertz, 5 decibels at 1000 hertz, 5 decibels at 2000 hertz, 10 
decibels at 3000 hertz, and 10 decibels at 4000 hertz. 

The audiological testing results during service do not meet 
the definition of hearing loss per Hensley, and do not meet 
the VA regulatory criteria for hearing loss disability for 
either ear under 38 C.F.R. § 3.385.

At the veteran's September 1973 service separation 
examination, audiological testing for puretone audiological 
thresholds was not conducted.  Testing by whispered voice was 
15/15, bilaterally.

There is no diagnosis of hearing loss disability or tinnitus 
within one year of active service.  Accordingly, a 
presumption of service connection for these conditions, as 
organic diseases of the nervous system, is not warranted 
pursuant to the provisions of 38 C.F.R. §§ 3.307 and 
3.309(a).

While it is presumed that the veteran experienced acoustic 
trauma during combat duty as an airborne gunner in Vietnam 
(see 38 U.S.C.A. § 1154(b)), the reduced evidentiary burden 
only applies to the question of service incurrence (acoustic 
trauma), and not to the question of either current disability 
or nexus to service, both of which generally require 
competent medical evidence.  Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

At an August 2004 VA audiological examination, the veteran's 
main complaints were hearing loss and tinnitus.  Pure tone 
thresholds in the right ear were 10 decibels at 500 hertz, 10 
decibels at 1000 hertz, 10 decibels at 2000 hertz, 30 
decibels at 3000 hertz, and 50 decibels at 4000 hertz.  Pure 
tone thresholds in the left ear were 10 decibels at 500 
hertz, 10 decibels at 1000 hertz, 5 decibels at 2000 hertz, 
50 decibels at 3000 hertz, and 50 decibels at 4000 hertz.  
Speech recognition scores were 98 percent in the right ear 
and 98 percent in the left ear.  The diagnosis was hearing 
within normal limits bilaterally, falling to mild/moderate 
high frequency sensorineural hearing loss from 3 to 8 
kilohertz.  The examiner found that speech recognition was 
excellent, bilaterally.  The examiner found that the record 
suggested that it was possible that the veteran may have 
exited the military with hearing loss present.  The examiner 
noted, however, that by the veteran's own statements he was 
told of a shift in hearing during his DOT physicals in the 
mid-1990's, after having started taking them in 1980-1981.  
Further, by the veteran's own statements, he noticed the 
onset of hearing loss about 15 years ago, and the onset of 
tinnitus about 5 years ago.  The veteran also admitted to 
regular use of firearms, and stated during the examination 
that he did not regularly use ear protection.  As noted 
above, the examiner requested that, if possible, the DOT 
physicals be obtained to try and ascertain what the level of 
hearing loss was when he started taking the physicals in the 
early 1980's, which would have been 7 to 8 years after his 
military duty, and after continuing use of the firearms.

The VA examination audiological testing results do meet the 
criteria for bilateral hearing loss disability, since 
audiological thresholds exceeded 40 decibels for at least one 
of the tested frequencies in each ear.  See 38 C.F.R. 
§ 3.385.

As noted above, in a September 2007 Board remand, the Board 
directed that the RO request the employment-related physical 
examination records, identified as "DOT physicals," from 
the veteran if they are in his possession, or otherwise 
request from the veteran the dates and places of such 
treatment or evaluation and any authorization necessary for 
release of such documents.  The RO complied with the Board's 
request in a letter to the veteran dated in September 2007.  
However, the veteran has not responded to the RO's letter.  
The duty to assist in the development and the adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
veteran's lack of response to the September 2007 letter from 
the RO is a factor in the Board's decision to finally decide 
the veteran's claim at this point in time.  Further, as noted 
above, the Board finds that another VA examination is not 
necessary.  Without the "DOT physical" records, the Board 
concludes that no additional development is required based on 
the facts of this case, to include a medical examination 
and/or opinion where the examiner would be asked whether 
there is a causal link between a current diagnosis and 
service treatment records that contain no suggestion of the 
disabilities, in the context of a history of the veteran 
first noticing problems with hearing loss and tinnitus many 
years post-service.  See § 3 of the VCAA (codified as amended 
at 38 U.S.C. § 5103A(d)); Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

Because there is no indication of hearing loss disability or 
tinnitus during service or for many years after service, and 
no competent medical evidence linking post-service bilateral 
hearing loss or tinnitus to the veteran's in-service acoustic 
trauma incurred during his duties as an airborne gunner in 
Vietnam, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
bilateral hearing loss disability and for service connection 
for tinnitus.  Accordingly, entitlement to service connection 
for these disabilities is not warranted.



Thumbs

The veteran asserts that he has disability of the thumbs, 
including arthritis, attributable to combat duty as an 
airborne door gunner in Vietnam.  As noted above, his DD Form 
214 confirms that he served in Vietnam and that he had a 
secondary military occupational specialty of airborne gunner.  

While it is presumed that the veteran experienced trauma to 
his thumbs during combat duty as an airborne gunner in 
Vietnam (see 38 U.S.C.A. § 1154(b)), the reduced evidentiary 
burden only applies to the question of in-service injury 
(trauma to the thumbs), and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

Clinical evaluation of the upper extremities was normal at 
the veteran's September 1973 service discharge examination.  
There is no indication in the service treatment records of 
treatment or complaints with respect to either thumb.

There is no diagnosis of arthritis of the thumbs within one 
year of active service.  Accordingly, a presumption of 
service connection for arthritis is not warranted pursuant to 
the provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

Private records of treatment from February 2003 to January 
2004 reflect a diagnosis of osteoarthritis of the right 
thumb, initially by X-ray in February 2003.

At a VA examination in June 2008, the veteran described 
duties as a side door gunner in a helicopter gunship in 
Vietnam.  The examiner asked the veteran specifically whether 
he used his thumbs for any pressure, support, or activation 
of these weapons.  The veteran stated he did not, but did 
state that he gripped the weapons and they caused vibration 
into his hands.  The veteran indicated that he had no 
problems with his hands while in the military.  The examiner 
noted that the veteran was discharged from service at age 22, 
and that it was not until 1994 or 1995, at about age 42, that 
he became aware of pain in both of his thumbs.  At that time 
he was using a reciprocating saw and the next day he noted 
pain in both of his thumbs.  He indicated that the thumbs did 
get better to some degree, but he continued to be aware of 
pain in both of his thumbs when he would do activities with 
his hands such as using a hammer or for firm gripping while 
driving.  The veteran's occupation after leaving the military 
was reported as sandblasting and then painting and then as a 
small apparatus assembler for an amusement park company.  By 
history, since 1981 he had been working as a customer service 
representative for a wholesale plumbing company, but he also 
worked for that same company in different capacities as a 
warehouseman and a truck driver.  He denied any injuries to 
his thumbs since leaving the military.

The veteran was found by examination and X-ray at the June 
2008 VA examination to have osteoarthritis of the 
carpometacarpal joints of the left and right thumbs.  The 
examiner opined that vibration in and of itself can cause 
pain in a joint that is already involved with osteoarthritis, 
such as the veteran had in 1994.  However, he elaborated, 
vibration in and of itself would not cause such arthritis 
such as the veteran described as occurred when he was in 
Vietnam and handling machine guns.  The examiner found that 
the veteran did not have any repetitive use of his thumbs 
while he was handling machine guns.  The examiner concluded 
that, based upon his review of the history and findings, the 
veteran's current osteoarthritis of his thumbs was not likely 
to be in any way related to his military service.  

There is no competent medical evidence relating the veteran's 
trauma of the thumbs during service to current osteoarthritis 
of the thumbs.  Further, service medical records reflect no 
treatment or diagnosis of a condition of the thumbs, and at 
his June 2008 VA examination the veteran related that he did 
not experience problems with his thumbs until approximately 
age 44 or 45, over 20 years after discharge from active 
service.  Accordingly, the preponderance of the evidence is 
against the claims, and entitlement to service connection for 
either osteoarthritis of the left thumb, or osteoarthritis of 
the right thumb, is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

 Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for left thumb disability, 
to include arthritis, is denied. 

Entitlement to service connection for right thumb disability, 
to include arthritis, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


